                Case 20-12456-JTD             Doc 585        Filed 11/20/20        Page 1 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                        )        Chapter 11
                                                              )
RTI HOLDING COMPANY, LLC,1                                    )        Case No. 20-12456 (JTD)
                                                              )
                                   Debtors.                   )        (Jointly Administered)
                                                              )        Related Docket No. 355

                             ORDER (A) APPROVING
                        BID PROCEDURES FOR THE SALE
                OF THE DEBTORS’ ASSETS; (B) APPROVING CERTAIN
             BIDDER INCENTIVES IN CONNECTION WITH THE DEBTORS’
               ENTRY INTO A STALKING HORSE AGREEMENT, IF ANY
           AND (C) APPROVING PROCEDURES FOR THE ASSUMPTION AND
         ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                 This matter coming before the Court on the Motion of Debtors for an Order (A)

Approving Bid Procedures for the Sale of the Debtors’ Assets, (B) Approving Certain Bidder

Incentives in Connection With the Debtors' Entry Into a Stalking Horse Agreement, If Any and (C)

1
 The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC
(2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT
Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT
Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.


.



DOCS_LA:333923.15 76136/002
                Case 20-12456-JTD             Doc 585        Filed 11/20/20       Page 2 of 12




Approving Procedures for the Assumption and Assignment of Executory Contracts and Unexpired

Leases (the “Motion”),2 filed by the debtors in the above-captioned cases (collectively, the

“Debtors”); the Court having reviewed the Motion and having considered the statements of

counsel and the evidence adduced with respect to the Motion at a hearing before the Court (the

“Hearing”), if any; and the Court having found that (i) the Court has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order, (ii) venue is proper in

this district pursuant to 28 U.S.C. §§ 1408 and 1409, (iii) this is a core proceeding pursuant to 28

U.S.C. § 157(b) and (iv) no trustee or examiner having been appointed in these chapter 11 cases

and (v) notice of the Motion and the Hearing was sufficient under the circumstances; after due

deliberation the Court having determined that the relief requested in the Motion is in the best

interests of the Debtors, their estates and their creditors; and good and sufficient cause having

been shown;

        THE COURT HEREBY MAKES THE FOLLOWING FINDINGS:

                 A.       This Court has jurisdiction over this Motion and the transactions

contemplated therein pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409.

                 B.       Notice of the Motion was adequate and sufficient under the circumstances

of this chapter 11 case, and such notice complied with all applicable requirements of title 11 of




2
  Capitalized terms not otherwise defined herein have the meanings given to them in the Motion or the applicable
exhibits to the Motion, or, if not defined therein, the Bid Procedures.


                                                         2
DOCS_LA:333923.15 76136/002
                Case 20-12456-JTD         Doc 585       Filed 11/20/20    Page 3 of 12




the United States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and the Local Bankruptcy Rules.

                 C.       All objections to the relief requested in the Motion that have not been

withdrawn, waived or settled as announced to the Court at the hearing on the Motion or by

stipulation filed with the Court, are overruled except as otherwise set forth herein. A reasonable

opportunity to object or otherwise be heard was afforded to all parties in interest entitled to notice.

                 D.       The bid procedures attached hereto as Exhibit 1 (the “Bid Procedures”) are

reasonable and appropriate under the circumstances of these chapter 11 cases. The Debtors have

articulated good and sufficient reasons for the Court to grant the relief requested in the Motion

regarding the Bid Procedures. The Bid Procedures represent a fair and appropriate method for

maximizing the realizable value of substantially all of the Debtors’ Assets. Therefore, the

Debtors are authorized to take any and all actions necessary or appropriate to implement the Bid

Procedures.

                 E.       The notice substantially in the form attached hereto as Exhibit 3 to be

served on counterparties to the Assumed/Assigned Executory Contracts (“Cure Notice”) is

calculated to provide adequate notice concerning the proposed assumption and assignment of the

Assumed/Assigned Executory Contracts that are the property of the Debtors, and is intended to

provide due and adequate notice of the relief that will be sought with respect to the

Assumed/Assigned Executory Contracts in connection with a Sale.

                 F.       The procedures for the assumption and assignment of the

Assumed/Assigned Executory Contracts provided for herein and the Cure Notice are reasonable



                                                    3
DOCS_LA:333923.15 76136/002
                Case 20-12456-JTD          Doc 585       Filed 11/20/20    Page 4 of 12




and appropriate and consistent with the provisions of section 365 of the Bankruptcy Code and

Bankruptcy Rule 6006. The procedures for the assumption and assignment of the

Assumed/Assigned Executory Contracts have been narrowly tailored to provide an adequate

opportunity for all non-debtor counterparties to the Assumed/Assigned Executory Contracts to

assert any objection.

                 G.       The entry of this Bid Procedures Order is in the best interests of the

Debtors, their estates, their creditors and other parties in interest.

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

                 1.       The relief requested in the Motion is granted to the extent set forth in this

Bid Procedures Order.

                 2.       The Bid Procedures attached hereto as Exhibit 1 are approved in their

entirety, and are incorporated into this Bid Procedures Order and shall apply to the proposed sale

of the Assets. The Debtors are authorized to take any and all actions necessary or appropriate to

implement the Bid Procedures.

                 3.       The deadline for the Debtors to enter into a Stalking Horse Agreement shall

be December 10, 2020. If the Debtors, after consultation with the Consultation Parties (as such

term is defined in the Bid Procedures), enter into a Stalking Horse Agreement, the Debtors shall,

not later than December 11, 2020, (a) send adequate assurance of future performance information

to counterparties to Assumed/Assigned Executory Contracts selected by the Stalking Horse

Bidder; and (b) file with the Court a notice (the “Stalking Horse Selection Notice”) that contains

information regarding the Stalking Horse Bidder, the Bidder Incentives sought to be approved



                                                     4
DOCS_LA:333923.15 76136/002
                Case 20-12456-JTD         Doc 585       Filed 11/20/20    Page 5 of 12




pursuant to the Stalking Horse Agreement, such Stalking Horse Bidder’s bid (the “Stalking Horse

Bid”) and attaches the proposed Stalking Horse Agreement.

                 4.       Parties in interest may file objections to the Stalking Horse Selection

Notice not later than 4:00 p.m. (Eastern Time), on December 16, 2020. Replies to any such

objections must be filed not later than 4:00 p.m. (Eastern Time), on December 17, 2020. The

Court will conduct a hearing regarding the Stalking Horse Selection Notice and any objections

thereto on December 18, 2020, at 1:00 p.m. (prevailing Eastern Time).

                 5.       The deadline for the Debtors to file the form Asset Purchase Agreement for

the submission of Bids pursuant to the Bid Procedures shall be December 14, 2020.

                 6.       The deadline for submitting a Qualified Bid shall be 5:00 p.m. (Eastern

Time) on January 14, 2021 (the “Bid Deadline”).

                 7.       Any credit bids shall be subject to section 363(k) of the Bankruptcy Code

and any challenge rights set forth in any final order approving debtor in possession financing in

these cases.

                 8.       The proposed sale of the Assets, the proposed assumption and assignment

of the Assumed/Assigned Executory Contracts, and the Auction shall be conducted in accordance

with the provisions of this Bid Procedures Order and the Bid Procedures.

                 9.       The Auction and Bid Procedures Notice attached hereto as Exhibit 2

provides proper notice to all parties in interest and is approved.

                 10.      No later than five (5) business days after entry of the Bid Procedures Order,

the Bid Procedures/Auction Notice will be served on all parties required by Bankruptcy Rule



                                                    5
DOCS_LA:333923.15 76136/002
                Case 20-12456-JTD         Doc 585       Filed 11/20/20   Page 6 of 12




2002, including: (a) the U.S. Trustee; (b) counsel to any statutory committee appointed in these

Cases; (c) counsel to Goldman Sachs Specialty Lending Group, L.P.; (d) all persons or entities

that have filed proofs of claim in the Debtors’ cases that have not been previously disallowed by

order of this Court and have been processed by the Debtors’ claims agent prior to the mailing of

the Disclosure Statement Notice; (e) all persons or entities listed in the Debtors' respective

Schedules of Assets and Liabilities, and any amendments thereto; (f) the Securities and Exchange

Commission; (g) all other parties in interest that have filed requests for notice pursuant to

Bankruptcy Rule 2002 in the Debtors' chapter 11 cases; (h) any other known holders or potential

holders of claims against the Debtors; (i) all entities known to have expressed an interest in

bidding on the Assets; (j) all known counterparties to the Debtors’ executory contracts and

unexpired leases; (k) the United States Attorney’s office; (l) all state attorneys general in states in

which the Assets are located; (h) the Internal Revenue Service; (m) for each state in which the

Assets are located, the applicable taxing authorities; and (n) environmental and certain other

regulatory authorities in the states or applicable jurisdictions in which the Debtors’ assets are

located.

                 11.      The Cure Notice, substantially in the form attached hereto as Exhibit 3, is

hereby approved. The following Assumption and Assignment Procedures govern the assumption

and assignment of the Assumed/Assigned Executory Contracts in connection with the Sale of

Assets to the Successful Bidder(s):

                        (a)      On or before December 14, 2020, the Debtors will file a schedule
                 (the “Cure Schedule”) identifying (i) the Assumed/Assigned Executory Contracts,
                 potentially to be assumed and assigned to a buyer in the event of a Sale and (ii) the
                 amount, if any, the Debtors believe is necessary to cure all monetary defaults under


                                                    6
DOCS_LA:333923.15 76136/002
                Case 20-12456-JTD        Doc 585       Filed 11/20/20   Page 7 of 12



                 such agreement pursuant to section 365 of the Bankruptcy Code (the “Cure
                 Costs”).

                         (b)     Upon the filing of the Cure Schedule, the Debtors will serve the
                 Cure Schedule and a notice of filing of the Cure Schedule (the “Cure Notice”) on
                 each of the nondebtor counterparties listed on the Cure Schedule by ECF, first
                 class mail or by facsimile transmission, email or email to counterparties’ counsel,
                 if such contact information is known to the Debtors . The Cure Notice will state
                 that the Debtors are or may be seeking the sale, assumption and assignment of the
                 Assumed/Assigned Executory Contracts and include (i) a description of each
                 executory contract and unexpired lease that may be assumed and assigned in
                 connection with the Sale and (ii) the Assumption/Assignment Objection Deadline
                 (as defined below).

                         (c)    Counterparties to proposed Assumed/Assigned Executory Contracts
                 must file objections to the proposed assumption and assignment thereof
                 (“Assumption/Assignment Objection”) no later than five (5) days before the
                 Confirmation Hearing (the “Assumption/Assignment Objection Deadline”).

                         (d)     Each Assumption/Assignment Objection must be filed with the
                 Court and served on the following parties so as to be received no later than the
                 Assumption/Assignment Objection Deadline: (a) the Debtors: c/o Ruby Tuesday,
                 Inc., 333 E. Broadway Ave., Maryville, TN 37804 (Attn: Shawn Lederman
                 (SLederman@rubytuesday.com)); (b) counsel to the Debtors: Pachulski, Stang,
                 Ziehl & Jones LLP, 919 N Market St # 1700, Wilmington, DE 19801 (Attn:
                 Malhar S. Pagay, Esq. (mpagay@pszjlaw.com) and James E. O’Neill, Esq.
                 (joneill@pszjlaw.com)); (c) counsel to any statutory committee appointed in these
                 cases; and (d) the Office of the United States Trustee, District of Delaware, J.
                 Caleb Boggs Federal Building, 844 King Street, Suite 2207, Wilmington,
                 Delaware 19801 (Attn: Linda Richenderfer).

                         (e)     If no objections are received with respect to any Assumed/Assigned
                 Executory Contract, then the Cure Cost set forth in the Cure Schedule for such
                 agreement will be binding upon the nondebtor counterparty to such agreement for
                 all purposes and will constitute a final determination of the Cure Cost required to
                 be paid by the applicable Debtor in connection with the assumption and
                 assignment of such agreement. In addition, all counterparties to the
                 Assumed/Assigned Executory Contracts who fail to file an objection before the
                 Assumption/Assignment Objection Deadline, will be (i) forever barred from
                 objecting to the Cure Costs or adequate assurance of future performance with
                 respect to the Assumed/Assigned Executory Contracts, and the Debtors and the
                 applicable purchaser(s) will be entitled to rely solely upon the Cure Cost set forth
                 in the Cure Schedule; (ii) deemed to have consented to the assumption and
                 assignment; and (iii) forever barred and estopped from asserting or claiming
                 against the applicable Debtor(s) or the applicable purchaser(s) that any additional
                 amounts are due or other defaults exist, that conditions to assignment must be
                 satisfied or that there is any other objection or defense to the assumptions or
                 assignment of the applicable Assumed/Assigned Executory Contracts.

                        (f)     At any time prior to the Confirmation Hearing, the Successful
                 Bidder(s) may amend the Cure Schedule to remove any executory contract or




                                                   7
DOCS_LA:333923.15 76136/002
                Case 20-12456-JTD             Doc 585         Filed 11/20/20       Page 8 of 12



                  unexpired lease therefrom.3 The nondebtor party or parties to any such excluded
                  contract or lease will be notified of such exclusion by written notice by fax, email
                  (to the counterparty or its counsel of record, if any, if such email address is known
                  by the Debtors) or, if neither such method is available, overnight mail, within one
                  (1) business day after such determination.

                           (g)     Where a nondebtor counterparty to an Assumed/Assigned
                  Executory Contract files an Assumption/Assignment Objection asserting a cure
                  amount higher than the proposed Cure Cost (the “Disputed Cure Amount”), then
                  (i) to the extent that the parties are able to consensually resolve the Disputed Cure
                  Amount prior to the Confirmation Hearing, and subject to the applicable
                  purchaser’s consent to such resolution, the Debtors will promptly inform the
                  Official Committee of Unsecured Creditors that may be appointed (the “Creditors’
                  Committee”) of the proposed resolution or (ii) to the extent the parties are unable
                  to consensually resolve the dispute prior to the Confirmation Hearing, the amount
                  to be paid under section 365 of the Bankruptcy Code with respect to such Disputed
                  Cure Amount will be determined at the Confirmation Hearing or at such other date
                  and time as may be fixed by the Court. The Debtors intend to cooperate with
                  counterparties to Assumed/Assigned Executory Contracts to attempt to reconcile
                  any differences with respect to a particular Cure Cost. At any time prior to the
                  Confirmation Date of the Plan, the Debtors may remove such contract or lease
                  from the list of Assumed/Assigned Executory Contracts. With respect to any
                  Assumption/Assignment Objection regarding Cure Costs, either the Debtors or the
                  proposed assignee shall pay all undisputed Cure Costs pending resolution of the
                  Assumption/Assignment Objection and the amount of disputed Cure Costs shall be
                  reserved pending resolution. If the parties are unable to agree on the amount of
                  disputed Cure Costs to be reserved, such amount will be fixed by the Court. Upon
                  resolution of the disputed portion of the Cure Costs, either the Debtors or the
                  proposed assignee, as applicable, shall pay the amount due to the relevant
                  counterparty within seven (7) calendar days.

                  12.      For the avoidance of doubt, the presence of an Assumed/Assigned

Executory Contract on the Cure Schedule (a) does not constitute an admission that such

Assumed/Assigned Executory Contract is an executory contract or unexpired lease and/or (b)

shall not prevent the Debtors or any Successful Bidder(s) from subsequently withdrawing such

assumption or rejecting such Assumed/Assigned Executory Contract at any time before such

Assumed/Assigned Executory Contract is actually assumed and assigned pursuant to an order of

the Court.

3
 If the conditions for the Sale are not satisfied and the Debtors pursue the Stand-Alone Reorganization, it is
anticipated that all of the Debtors' executory contracts and unexpired leases will be assumed except for those
executory contracts and unexpired leases set forth on a schedule (the “Plan Rejection Schedule”) filed in connection
with the Plan. The Plan Rejection Schedule (if necessary) will be filed with the Court in accordance with the Plan and
served on the non-debtor counterparties to the executory contracts and unexpired leases.


                                                          8
DOCS_LA:333923.15 76136/002
                Case 20-12456-JTD         Doc 585       Filed 11/20/20    Page 9 of 12




                 13.      The Debtors shall provide or cause to be provided adequate assurance

information regarding all Successful Bidder(s) and Back-up Bidder(s) to the nondebtor

counterparties to each Assumed/Assigned Executory Contract that may be assumed and assigned

to such Successful Bidder(s) or Back-up Bidder(s). Each of the nondebtor counterparties to the

Assumed/Assigned Executory Contracts who receive adequate assurance information in the form

of voluntary disclosures or discovery from the Debtors or a proposed assignee regarding a

proposed assignee shall keep the adequate assurance information confidential and only use or

disclose the information as may be necessary to conduct due diligence on the proposed assignee

and/or object to a proposed assignment of the Assumed/Assigned Executory Contract. To the

extent any such confidential information must be filed, it shall be redacted in any public

document and accompanied by a motion to seal.

                 14.      The Debtors, after consultation with the Consultation Parties, shall

determine whether a bid is a Qualified Bid and shall notify Qualified Bidders whether their bids

have been recognized as such as promptly as practicable after a Qualified Bidder delivers all of

the materials required by the Bid Procedures.

                 15.      If the Debtors receive one or more Qualified Bids (as defined in the Bid

Procedures) that, either individually or collectively with other Qualified Bids, constitute a

Topping Bid, an auction (the “Auction”) will be held no later than January 19, 2021, at 10:00

a.m. (Eastern Time),virtually, by telephonic or video conference. The Stalking Horse Purchaser,

if any, is deemed a Qualified Bidder for all purposes, including for purposes of participating in

the Auction, should it wish to do so.



                                                    9
DOCS_LA:333923.15 76136/002
               Case 20-12456-JTD         Doc 585      Filed 11/20/20     Page 10 of 12




                 16.      Promptly after the conclusion of the Auction, but no later than before the

Confirmation Hearing, the Debtors shall file the Confirmation Order, which shall include

approval of the Sale as agreed upon between the Debtors and the Successful Bidder(s). The

Auction will be conducted openly and will be transcribed. Pursuant to Local Rule 6004-

1(c)(ii)(C) and (D), all creditors shall be permitted to view and/or listen to the Auction live,

which will be transcribed or otherwise recorded.

                 17.      Counsel to the Debtors is authorized to hold and conduct the Auction in

accordance with the Bid Procedures. At such Auction, each Qualified Bidder shall be required to

confirm that it has not engaged in any collusion with respect to the bidding or the sale, and the

Auction shall be conducted openly and transcribed. Within twenty-four (24) hours following the

conclusion of the Auction, the Debtors shall file a notice identifying the Successful Bidder and

Back-up Bidder with the Court and shall serve such notice by fax, email, or if neither is available,

by overnight mail to all counterparties whose contracts are to be assumed and assigned and, if a

counterparty’s counsel has filed a Notice of Appearance in these bankruptcy cases, by email to

such counterparty’s counsel.

                 18.      The Court will conduct a hearing to approve the Successful Bid on January

22, 2021, at 1:00 p.m. (prevailing Eastern Time).

                 19.      If a Topping Bid is received, the following deadlines shall apply:

                 a.       January 20, 2021: Deadline for the Debtors to send adequate assurance of

                          future performance information regarding the Successful Bidder and Back-

                          up Bidder to counterparties to Assumed/Assigned Executory Contracts;



                                                   10
DOCS_LA:333923.15 76136/002
               Case 20-12456-JTD            Doc 585       Filed 11/20/20        Page 11 of 12




                 b.       January 29, 2021: Deadline for objections to (1) proposed

                          assumption/assignment of contracts and leases in connection with Sale; and

                          (2) Plan confirmation; and

                 c.       February 3, 2021: Deadline for replies to any objections to (1) proposed

                          assumption/assignment of contracts and leases in connection with Sale; and

                          (2) Plan confirmation.

                 20.      Final approval of the Sale shall be considered by the Court as part of the

Confirmation Hearing.4

                 21.      Nothing in this Order shall (i) relieve the Debtors from compliance with

any obligations under any leases of non-residential real property through and including the date

any such leases are assumed or rejected unless otherwise ordered by the Court or as agreed

between the parties, or (ii) limit the rights of any lessor to file a motion to compel assumption or

rejection of any such leases if warranted under applicable law.

                 22.      Notwithstanding the possible applicability of Bankruptcy Rule 6004(h) and

7062 or otherwise, the terms and conditions of this Bid Procedures Order shall be immediately

effective and enforceable upon its entry, and no automatic stay of execution shall apply to this

Bid Procedures Order.




4
 If a Topping Bid is received the Debtors will seek to schedule a hearing regarding confirmation of the Plan (the
“Confirmation Hearing”) on February 4, 2021, pursuant to a subsequent Order Approving Disclosure Statement and
Solicitation Procedures.


                                                        11
DOCS_LA:333923.15 76136/002
               Case 20-12456-JTD          Doc 585     Filed 11/20/20      Page 12 of 12




                 23.      This Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation of this Bid Procedures Order.




                                                            JOHN T. DORSEY
         Dated: November 20th, 2020                         UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware

                                                    12
DOCS_LA:333923.15 76136/002
